In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-14-00233-CR
                                 ________________________

                              JAAFAR ABDULLAH, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 137th District Court
                                    Lubbock County, Texas
            Trial Court No. 2014-401987; Honorable John J. McClendon III, Presiding


                                         February 20, 2015

                                MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Following an open plea of guilty, Appellant, Jaafar Abdullah, was convicted of

aggravated robbery1 and sentenced to six years confinement. Pending before this Court

is Appellant's Motion to Dismiss Appeal in which he represents he wishes to withdraw his

notice of appeal. As required by Rule 42.2(a) of the Texas Rules of Appellate Procedure,



      1   TEX. PENAL CODE ANN. § 29.03(a) (West 2011).
the motion is signed by Appellant and his attorney. No decision of this Court having been

delivered, the motion is granted and the appeal is dismissed. No motion for rehearing will

be entertained and our mandate will issue forthwith.




                                                Patrick A. Pirtle
                                                    Justice


Do not publish.




                                            2